SILVESTRI, Senior Judge,
dissenting.
The majority correctly construed the issue for our determination as being whether Ordinance No. 88-444, which increased the water and sewer connections fees, is an “other governing ordinance” as that phrase is used in subsection 508(4)(ii) of the MPC, 53 P.S. § 10508(4)(ii). The majority concluded that Ordinance No. 88-444 is an “other governing ordinance” and precluded the Township from applying the amended fee schedule to Toll Brothers for a period of five years from the subdivision approval. I disagree with the majority's conclusion and therefore I respectfully dissent.
The Township suggests that “other governing ordinance” does not encompass Ordinance No. 88-444 and only applies to ordinances which “govern” the plan, the terms of the plan approval, or the right to develop as shown on the plan. The majority concluded that the Township’s interpretation would read the “other governing ordinance” provision out of the subsection since it involves changes already expressly contemplated by subsection 508(4)(ii). However, the changes affected by Ordinance No. 88-444, namely, changes in water and sewer connection fees, were not changes contemplated by subsection 508(4)(ii). The majority overlooks the express language of the statute which provides:
(ii) When an application for approval of a plat, whether preliminary or final, has been approved without condi*307tions or approved by the applicant’s acceptance of conditions, no subsequent change or amendment in the zoning, subdivision, or other governing ordinance or plan shall be applied to affect adversely the right of the applicant to commence and to complete any aspect of the approved development in accordance with the terms of such approval within five years from such approval.
53 P.S. § 10508(4)(ii) (emphasis added).
In order for subsection 508(4)(ii) to be applicable, the “other governing ordinance” must adversely affect the right of Toll Brothers to commence and complete any aspect of the approved development in accordance with the terms of such approval. Water and sewer connection fees are not terms of subdivision approval.
Toll Brothers does not question the Township’s authority to impose water and sewage connection fees; rather Toll Brothers merely challenges the Township’s application of the new fee schedule subsequent to it already having gained subdivision approval. It is abundantly clear that approval of Toll Brothers’ subdivision plan was in no way related to the level of fees assessed for water and sewer connection. While the issuance of the building permits is contingent upon payment of the connection fees, an ordinance which establishes such fees is not an “other governing ordinance” because it does not determine whether a subdivision plan may or may not be approved.
Additionally, Section 306(B)(t) of the Municipality Authorities Act of 1945,1 53 P.S. § 306(B)(t), which was in effect when Toll Brothers sought the building permits in question, granted to municipal authorities the power “[t]o charge a tapping fee whenever the owner of any property connects such property with a sewer system or water main----” The General Assembly later amended Section 306(B)(t) to also provide that “[s]uch fees shall be based upon the duly adopted fee schedule at the time of payment and shall be payable at the time of the application for connection----” *30853 P.S. § 306(B)(t) (emphasis added).2 Accordingly, the water and sewer connection fees to be imposed by authorities are those which are in effect on the date of application and payment.
The General Assembly enacted Section 507-A of the MPC,3 53 P.S. § 10507-A, which provided that the provisions which govern water and sewer tap in fees for authorities, are also applicable to municipalities charging similar fees. Accordingly, as of June 17,1991, the effective date of the amended Section 306(B)(t), the water and sewer connections fees to be imposed by a municipality are those which are in effect on the date of the application and payment.
While it is not disputed that Toll Brothers made application for the building permits in question before the effective date of the aforementioned amendments, the actions of the General Assembly in enacting such amendments, reinforces our conclusion that ordinances governing water and sewer connections fees are not “other governing ordinances” subject to. the prohibitions of subsection 508(4)(ii). Accordingly, I would reverse the order of the Court of Common Pleas of Lehigh County.

. Act of May 2, 1945, P.L. 382, as amended, 53 P.S. §§ 301-401.


. As amended, December 19, 1990, P.L. 1227, § 1, effective in 180 days.


. Act of December 19, 1990, P.L. 1227, § 1, effective immediately.